Citation Nr: 1535259	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for status post fracture of the left index finger with
 degenerative joint disease and soft tissue swelling.
 
2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral artery disease.

4.  Entitlement to service connection for hyperlipidemia. 

5.  Entitlement to an initial compensable disability rating for bilateral sensorineural hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1955 to August 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A June 2003 rating decision denied reopening the claim of entitlement to service connection for status post fracture of the left index finger with degenerative joint disease and soft tissue swelling; the Veteran did not perfect an appeal the decision; while he submitted new and material evidence within a year of the rating decision, he failed to perfect his appeal after the issuance of the statement of the case (SOC), which considered the newly submitted evidence.  

2.  The evidence added to the record since the June 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the left index finger claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.  

3.  The competent and credible evidence establishes that the Veteran's left index finger post fracture with degenerative joint disease and soft tissue swelling is related to his service.  
4.  The weight of the evidence is against a finding that the Veteran's currently diagnosed hypertension is etiologically related to his service.  

5.  The weight of the evidence is against a finding that the Veteran's currently diagnosed peripheral artery disease is etiologically related to his service.  

6.  The Veteran's hyperlipidemia is a laboratory finding and not a disability for which service connection may be granted.

7.  The Veteran's right ear is productive of no worse than Level III hearing impairment, and his left ear is productive of no worse than Level II hearing impairment.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision declining to reopen service connection for a left index finger post fracture, with degenerative joint disease and soft tissue swelling,  is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left index finger post fracture, with degenerative joint disease and soft tissue swelling.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The Veteran's left index finger post fracture, with degenerative joint disease and soft tissue swelling, is related to his service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

5.  Criteria for service connection for peripheral artery disease have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

6.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 101(16), 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.1 (2015); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

7.  The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1110, 1155 (West 2015); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in September 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran was afforded the opportunity to testify at a Board hearing and declined.  

The Board notes that in 1998, a formal finding was made that the Veteran's service treatment records were destroyed, and his claims file rebuilt.  Given this determination, the Board recognizes that it has a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

The claim for an initial compensable evaluation for the service connected bilateral hearing disability is a downstream issue from a rating decision dated in May 2011, which initially established service connection for this disability and assigned the initial noncompensable rating being contested.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).   

The Veteran was provided with an audiological examination in April 2014, and with VA examinations in April 2011 and April 2014 for his hypertension and peripheral artery disease.   The Board finds the examination reports to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the audiological examination, the examiner provided the findings necessary to rate the Veteran's service connected disability.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 
Whether New and Material Evidence has Been Received to Reopen the Claim of Entitlement to Service Connection for Left Index Finger Post-Fracture and Degenerative Joint Disease

The RO issued a decision in June 2003 which declined to reopen service connection for left index finger disabilities of post fracture and degenerative joint disease.  The Veteran was notified of this decision, and filed a notice of disagreement to the issue in June 2004, within one year of the rating decision.  A statement of the case was issued in April 2004, but the Veteran failed to perfect his appeal with the filing of the VA Form 9.  The Board notes that the Veteran submitted new evidence after the June 2003 decision, specifically a lay buddy statement in June 2004.  However, thereafter the claim was readjudicated in an April 2004 SOC including consideration of such statement, but the Veteran did not perfect an appeal to the SOC.  Therefore, the June 2003 rating decision became final.  38 C.F.R. § 3.156; 38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.  In September 2010 the Veteran submitted a statement requesting to reopen his claim for entitlement to service connection for his left index finger disabilities.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the June 2003 rating decision included the Veteran's claim and the July 1998 left finger VA examination.  The evidence received since the last final denial dated in June 2003 includes a statement from the Veteran and lay statements from his friends who served at the same time he did, photographs of the Veteran's left index finger and a photograph of the Veteran in-service with a bandage on his left index finger.  The lay statements describe the Veteran's left index finger injuries in-service, and how his injuries caused limitation of motion and deformity in his finger.  

This evidence is both new and material and it raises a reasonable possibility of substantiating the claims.  Accordingly, the claims for service connection for left index finger disabilities are reopened.  

Entitlement to Service Connection for Left Index Finger Post-Fracture and Degenerative Joint Disease

The Veteran asserts that while serving in Alaska he fell and incurred trauma to his left index finger, which led to his current left finger disabilities of post-fracture and degenerative joint disease.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

The Veteran submitted his claim for service connection for left index finger disabilities initially in May 1998, and it was denied in September 1998.  The Board finds that the Veteran was afforded a VA examination in July 1998 for his left finger, and was diagnosed with a status post fracture and degenerative joint disease/soft tissue swelling of the left index finger.  The examiner noted that the Veteran reported experiencing deformity and limitation of motion from his finger conditions.  The Board notes that the Veteran's claims file was destroyed in a fire, and is therefore unavailable by no fault of the Veteran.  Therefore, the Board is unable to verify whether the Veteran's claimed in-service left index finger treatment occurred by review of his service treatment records (STRs).  Further, the Board notes that no medical nexus opinion is of record with regard to whether the Veteran's left index finger injuries were caused by or related to his service.  

With regard to his in-service injury, the Board finds the Veteran's statements, and the statements of his friends in-service, regarding his left index finger in-service injury to be credible.  In this regard, Veteran did not overly embellish his account and his reports of left finger injury have been consistent throughout the claim, thus lending the statements increased credibility.  The Veteran provided a photograph that appears to depict him with a bandage on his left index finger in-service, and then other photographs documenting the bony deformity that resulted from such injury.  The Board has no reason to doubt their authenticity or that they do not show the matter asserted.  Therefore, the Board finds that the Veteran's statements, the statements of his friends and the photographs he has submitted confirm that he suffered an in-service injury to his left index finger.  

With regard to whether this injury caused his current left finger disabilities, the Board acknowledges the Veteran's statements and the lay buddy statements by E.B. These statements provided details regarding the Veteran's injury, limitation of motion after the injury and the deformity to his finger caused by it.  Furthermore, the Veteran's photograph of his left index finger at his July 1998 VA examination depicted his finger with a bony deformity at the joint.  With consideration of his in-service injury, and the fact that his records were destroyed, the Board finds that the Veteran's left index finger impairment was caused by his in-service injury.  

Accordingly, entitlement to service connection for his current diagnoses of status post fracture and degenerative joint disease of the left index finger are warranted.  

Service Connection for Hypertension and Peripheral Artery Disease

The Board notes that as the issues of service connection for hypertension and peripheral artery disease involve application of the same law to similar facts, the issues will be address together herein.

In a September 2010 claim, the Veteran asserted that he was entitled to service connection for hypertension and peripheral artery disease.  The Board notes that the requirements for service connection are outlined above.  See Shedden, supra.

With regard to current diagnoses, the Board acknowledges that the Veteran has current diagnoses of hypertension and peripheral nerve disease as made in VA examinations in April 2011.  

The Board notes that it is the second element of Shedden upon which the Veteran's claim fails.  Specifically, in his September 2010 claim the Veteran did not indicate that he had any in-service injury or disease relating to either of his claimed disabilities of hypertension or peripheral nerve disease.  In fact, at his VA examinations, the Veteran noted that his hypertension began in 2005, and his peripheral artery disease began in 2003, meaning that both diseases onset more than 40 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  This is a factor that weighs against service connection.  Additionally, there is no medical evidence of record even suggesting that either hypertension or peripheral artery disease either began during or was otherwise caused by the Veteran's military service.  Even the Veteran himself has not explained why he believes that either condition is related to his military service, beyond filing a claim for service connection. 

The Board finds that as the Veteran has not alleged any relation of his disabilities to service, the claims are denied as there is no in-service injury to relate his current disabilities to.    
 
Thus, as the preponderance of the evidence is against the existence of any in-service injury for hypertension and peripheral artery disease and against the existence of a nexus between the Veteran's service and his current conditions, service connection for both disabilities fail and must be denied.  

Entitlement to Service Connection for Hyperlipidemia

The Veteran filed a claim for hyperlipidemia in September 2010, and was diagnosed with hyperlipidemia (high cholesterol) at his VA examination for his heart in April 2011.  

As noted above, to warrant service connection a diagnosis of a current disability is required.  Unfortunately, for VA purposes, hyperlipidemia, in and of itself, is considered to be a laboratory finding, and not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  As such, while hyperlipidemia may be evidence of an underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  

Again, there is no dispute that the Veteran has elevated hyperlipidemia.  The law simply does not provide benefits for elevated laboratory findings without a disability, so the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to an Initial Compensable Rating for Service-Connected Bilateral Hearing Loss

The Veteran filed a claim for service connection for his bilateral hearing loss in September 2010.  In a May 2011 rating decision the RO granted the Veteran service connection and assigned the noncompensable evaluation currently in effect.  The Veteran proceeded to file a notice of disagreement to the decision and later perfected an appeal claiming that he was entitled to an initial compensable rating for his bilateral hearing loss.  For the reasons that follow, the Board concludes that a compensable rating is not warranted.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's hearing loss is rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In April 2011 the Veteran had a VA examination with pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
70
75
55
LEFT
20
65
65
60
52.5

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 86 percent in the left ear.  

VA audiometric testing in April 2014, with pure tone thresholds, in decibels, was as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
75
75
58
LEFT
20
65
65
70
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  

The Board notes that the Veteran received treatment from the San Juan VAMC for his hearing loss; specifically, the treatment records show his visits to get his hearing aids cared for, fitted and cleaned.  The records do not indicate any greater hearing loss than what is indicated in the above described VA examinations.  

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  In April 2011 the right ear had a pure tone average of 55 and a speech recognition score of 84 percent and therefore, the right ear received a designation of II.  The left ear had a pure tone average of 52.5 and a speech recognition score of 86 percent and therefore received a designation of II.  In April 2014 the right ear had a pure tone average of 58 and a speech recognition score of 84 percent and therefore, the right ear received a designation of II.  The left ear had a pure tone average of 55 and a speech recognition score of 88 percent and therefore received a designation of III.  While the hearing tests have shown increasing levels of hearing loss, none of the tests have shown that the Veteran's hearing loss has advanced to the point where it would merit a compensable rating.

The Board has considered whether a compensable evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  However, the Veteran did not demonstrate pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a pure tone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz at the 2011 or 2014 examinations.  As such, consideration of 38 C.F.R. § 4.86 is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have not been met at any time and therefore staged ratings are inapplicable.  See Id.  

In sum, for the entire appeal period, the Veteran's hearing loss has been manifested by no worse than Level II hearing acuity in the right ear and no worse than Level III hearing acuity in the left ear.  Consequently, the Board concludes that the criteria for an initial compensable rating have not been met.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the scheduler disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable rating assigned for the Veteran's service-connected bilateral hearing loss throughout the entirety of the rating period on a scheduler basis.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Here, the medical professionals who examined the Veteran did discuss the impact of the Veteran's hearing loss, noting for example that the Veteran had difficulty in group conversation, hearing in noisy environments, interference with enjoyment of the TV and radio, and problems with the telephone.

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Only if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulties hearing, as voiced by the Veteran at his VA examinations.  However, the scheduler rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a scheduler rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the scheduler criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Here, the scheduler evaluation for the Veteran's hearing loss disability is not inadequate.  The Veteran's primary complaint is hearing difficulty, as recorded in his VA examination reports.  However, diminished auditory acuity is the foundation of the scheduler rating.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available scheduler evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

In denying the Veteran's claim for a compensable rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not suggested that his hearing loss on its own precludes gainful employment.  Therefore, the claim for TDIU has not been raised with regard to this issue.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a left index finger status post fracture, with degenerative joint disease,  is reopened.  To that extent only, the appeal is allowed.

Service connection for a left index finger status post fracture, with degenerative joint disease is granted.

Service connection for hypertension is denied.

Service connection for peripheral artery disease is denied.

Service connection for hyperlipidemia is denied. 

A compensable disability rating for bilateral sensorineural hearing loss is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


